Citation Nr: 0948252	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a nose or throat 
condition (claimed as sinusitis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and B.P., friend of the appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought. 

The Veteran testified at a September 2009 Board hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript has been associated with the claims file.

The Board notes that the Veteran claimed service connection 
for sinusitis, and that is the claim that the RO adjudicated.  
The Board has viewed this appeal more generally and broadly 
as a claim for service connection for a nose or throat 
condition (claimed as sinusitis), and this is reflected in 
how the issue on appeal is characterized on the cover page of 
this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

Procedural History

The Board notes that the Veteran filed a notice of 
disagreement (NOD) for all three issues in this case in 
January 2006.  The RO issued a statement of the case (SOC) 
regarding only the bilateral hearing loss claim in May 2006.  
The Veteran filed his substantive appeal for bilateral 
hearing loss and tinnitus in June 2006.  The RO issued a 
supplemental statement of the case (SSOC) for all three 
issues on appeal in December 2006.  Subsequently, the RO sent 
a May 2007 Memorandum to the Veteran's representative 
inquiring as to whether the Veteran wished to continue his 
appeal for sinusitis.  In June 2007, the Veteran submitted a 
statement that he wished to continue his claim for sinusitis.  
The RO issued an SOC for tinnitus and sinusitis in April 
2009.  The Board finds that any timing defect in regards to 
the Veteran's filing of a substantive appeal for a nose or 
throat condition (claimed as sinusitis) has been waived, and 
the issue of entitlement to service connection for such a 
condition is properly before the Board.  Percy v. Shinseki, 
23 Vet. App. 37 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Resolving all doubt in favor of the Veteran, bilateral 
hearing loss has been shown to be etiologically related to 
active service.   

3.  Resolving all doubt in favor of the Veteran, tinnitus has 
been shown to be etiologically related to active service.   

4.  A current nose or throat condition (claimed as sinusitis) 
has not been shown to be causally or etiologically related to 
active  service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  A nose or throat condition (claimed as sinusitis)  was 
not incurred in active service.  38 U.S.C.A.  §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2009).  Specifically, VA must notify the claimant of what is 
required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the 
claims are being granted in the decision below.  Therefore, 
there is no need to review whether VA's statutory duties to 
notify and assist are fully satisfied as any error would be 
non-prejudicial as to these claims.  See 38 U.S.C.A.  §§ 
5100, 5102, 5103, 5103A, 5106, 5107, (West 2002 & Supp.  
2008); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).

Turning to the Veteran's claim of entitlement to service 
connection for a nose or throat condition (claimed as 
sinusitis), the Board finds that the August 2005 and March 
2006 notice letters substantially complied with the VCAA 
notice requirements.  The August 2005 letter informed the 
claimant of what evidence was required to substantiate the 
claim and of the claimant's and VA's respective duties for 
obtaining evidence.  The Veteran was asked to submit evidence 
and/or information in his possession to the RO.  
Additionally, the March 2006 letter informed the claimant of 
the laws and regulations governing disability ratings and 
effective dates as required under Dingess, supra.  Further, 
following the March 2006 letter, the Veteran's claim was 
readjudicated in the December 2006 supplemental statement of 
the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All identified VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  In this regard, the 
Board notes the Veteran's contention at his September 2009 
hearing that he recently had received surgery for an eye 
condition at the Temple VA Medical Center (VAMC), and such 
records may contain references to a head injury that the 
Veteran contends that he suffered from while in service and 
is the alleged cause of his current nose or throat condition.  
The Board notes that the Temple VAMC is part of the Central 
Texas Veterans Health Care System and that such records were 
requested and associated with the claims file on September 1, 
2009.  See Hold Record Open Form signed by the undersigned 
Veterans Law Judge on September 1, 2009.  The records reflect 
treatment by the Veteran at the Temple VAMC and at the Bryan 
Community Based Outpatient Clinic (CBOC) through August 5, 
2009.  Moreover, the records do show surgery for an eye 
condition in January 2008.  Accordingly, the Board finds that 
the duty to assist in regards to requesting VA treatment 
records has been fulfilled and the Veteran has not contended 
otherwise.  

In this case, in October 2005, the National Personnel Records 
Center (NPRC) notified the RO that the Veteran's service 
records had probably been destroyed by a fire that occurred 
at NPRC in 1973.  The RO had already notified the Veteran in 
the August 2005 notice letter that a July 1973 fire at the 
NPRC had destroyed records stored there and invited him to 
file alternative documents in support of his claim.  In 
December 2005, the RO prepared a Formal Finding of 
Unavailability of Service Records that outlined the steps 
taken to obtain the Veteran's records and concluded that they 
are unavailable.  On December 8, 2005, the RO notified the 
Veteran of the difficulty it was having in obtaining his 
service treatment records and again invited him to file any 
copies he may have in his possession.  On December 19, 2005, 
the Veteran submitted a statement to the RO that he had 
suffered a head injury while in service and was hospitalized 
for a month at Carswell and Sheppard Air Force Bases in 
Texas.  In June 2006, the Veteran submitted a copy of his 
Certification of Military Service and Honorable Discharge 
Certificate.  In October 2008, the NPRC notified the RO that 
most Army and Air Force clinical records prior to 1960 were 
filed along with the service treatment records in the 
Veteran's official personnel folder which, in this case, 
appeared to have been lost in the 1973 fire.  The RO prepared 
a Formal Finding of Unavailability of Federal Records and 
notified the Veteran of their efforts in October 2008.  On 
October 25, 2008, the Veteran submitted a statement 
indicating that he no more documents in his possession 
concerning his medical treatment. 

Where, as here, "service medical records are presumed 
destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  Given the above development, 
the Board finds that VA has met its obligation to attempt to 
locate alternate service records and therefore adjudication 
of his claim may go forward without these records.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for sinusitis.  Under the law, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  Stated 
another way, an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, as will be explained below, a 
VA examination is unnecessary because there is no information 
or evidence which indicates that the claimed nose or throat 
condition may be associated with, or related to, an inservice 
event which the Veteran has claimed he believes has caused 
his current nose or throat condition.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  VA is required to give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a 
claim for disability or death benefits.  38 U.S.C.A. 
§ 1154(a).  In many cases, competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").



I.  Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as 
the result of acoustic trauma from working on the flight line 
in service.  Specifically, the Veteran contended at his 
hearing that he was exposed to aircraft engine noise as a 
result of his duties in aircraft supply without the benefit 
of using hearing protection.  The Veteran maintains that his 
hearing loss and tinnitus have been progressively getting 
worse since 1953.  The Veteran also contends that his 
separation physical also noted hearing loss.  See Hearing 
Transcript at pg. 5.  Unfortunately, as noted above, Formal 
Findings of the Unavailability of Service Records dated in 
October 2005 and October 2008 reflected that the Veteran's 
service treatment records were destroyed in the fire at NPRC 
and are unavailable for review.  

Turning to the medical evidence of record, the April 2006 VA 
examination reflected a current diagnosis of tinnitus and 
hearing loss.  38 C.F.R. § 3.385.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
90
105
95
LEFT
35
35
75
95
100

Speech audiometry revealed speech recognition ability of 42 
percent in the right ear and 58 percent in the left ear.  In 
addition to the examiner's current diagnoses of hearing loss 
and tinnitus, the Board notes that the audiometric testing 
revealed a level of hearing loss that meets VA's requirement 
of a hearing loss "disability" under section 3.385 of VA 
regulations.  38 C.F.R. § 3.385.  Thus, the veteran has a 
current hearing loss and current tinnitus.  The Board will 
now turn to an analysis of whether there is a nexus between 
the exposure to in-service acoustic trauma and the current 
diagnoses.  

In this regard, the VA examiner noted that the Veteran's 
primary past noise exposure involved use of artillery and 
exposure to aircraft noise with no subsequent civilian 
occupational or recreational noise noted.  However, although 
the examiner diagnosed the Veteran with a "mild to profound 
sensorineural loss and tinnitus highly suggestive of past 
acoustic trauma," he commented that without medical records 
or prior test results it would be "difficult" to determine 
the exact onset and etiology.  The examiner concluded that it 
would be speculation to offer an opinion as to the 
relationship between the Veteran's hearing loss and tinnitus 
to his service.

In December 2006, a private audiologist examined the Veteran 
and also diagnosed him with bilateral hearing loss and 
tinnitus.  The private audiologist noted the Veteran's flight 
line duties in service and his corresponding lack of noise 
exposure post-service and opined that "it is at least as 
likely as not" that the Veteran's hearing loss and "chronic 
and constant" tinnitus was "caused or contributed to by 
acoustic trauma or excessive noise exposure experienced 
during his military service."

After considering the evidence and after resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran is entitled to service connection for 
hearing loss and tinnitus.  Beginning with his claim for 
service connection for hearing loss, the Board notes that 
both the VA examiner and the private audiologist rendered 
opinions indicating that the Veteran's hearing loss may be 
the result of noise exposure.  The VA examiner found that the 
type of hearing loss the Veteran had was "highly 
suggestive" of past acoustic trauma, but his statement about 
a link to noise exposure in service in particular was not 
favorable to the claim because he stated that it would be 
"speculation" to offer an opinion about that.  See 38 
C.F.R. § 3.102 (A finding of service connection may not be 
based on a resort to speculation or a remote possibility).  
However, the only noise exposure described by both examiners 
occurred in service when the Veteran worked on the flight 
line and was exposed to aircraft engine noise.  

In contrast to the VA examiner's opinion, the private 
audiologist's opinion about a connection between hearing loss 
today and noise exposure in service was favorable to the 
claim.  She stated that "it is at least as likely as not" 
that the Veteran's hearing loss was "caused or contributed 
to by acoustic trauma or excessive noise exposure experienced 
during his military service."  By stating that it was "at 
least as likely as not" that his hearing loss was "caused" 
by in-service noise exposure, she indicated that his current 
hearing loss is as likely the result of the in-service noise 
exposure as it is the result of some other cause or factor.  
This degree of likelihood is all that is required for service 
connection to be granted.  38 C.F.R. § 3.102.  Accordingly, 
having no reason in this case to find one examiner's opinion 
more probative than the other, the Board will resolve 
reasonable doubt in favor of the Veteran and grant service 
connection for hearing loss.  38 C.F.R. § 3.102  

Regarding the claim for service connection for tinnitus, the 
Veteran indicated on his application form filed in July 2005 
that he began experiencing tinnitus during service in 1953.  
Moreover, he has provided this history to both the VA and the 
private examiner.  The Board acknowledges that the Veteran's 
own statements about tinnitus constitute competent evidence 
that he has experienced ringing in his ears during and after 
service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

However, in this case, in addition to his own indication on 
his application and the history regarding tinnitus that he 
provided to the examiners, the private audiologist also 
rendered an opinion, as she did regarding hearing loss, that 
it was at least as likely as not that his "chronic and 
constant" tinnitus was "caused or contributed to by 
acoustic trauma or excessive noise exposure experienced 
during his military service."  Thus, for the same reasons as 
noted above with regard to the hearing loss claim, the Board 
concludes that service connection may be granted for 
tinnitus.  38 C.F.R. § 3.102.  In so concluding, the Board 
notes that the private audiologist also noted that tinnitus 
is commonly associated with sensory-neural hearing loss due 
to hair cell damage, thus raising the possibility of service 
connection for tinnitus on a secondary basis as proximately 
the result of the service-connected hearing loss.  See 
38 C.F.R. § 3.310(a).  However, since the evidence is 
sufficient to grant the claim on a direct basis, no further 
discussion of this alternate theory of entitlement is 
necessary.



II.  A Nose or Throat Condition (Claimed as Sinusitis)

In this case, the Veteran contends that he suffers from 
sinusitis secondary to a head injury he suffered in service.  
He contends that during service he was placed on temporary 
orders to appear in a bull riding rodeo for the Air Force in 
Waxahachie, Texas.  During the rodeo, the Veteran was injured 
as a result of a bull goring him in his right temple while he 
was riding on the animal's back.  The Veteran contends that 
he was knocked unconscious as a result of the injury, fell 
off the bull, and was hospitalized for thirty days at 
Carswell and Sheppard Air Force Bases.  The Veteran maintains 
that he has suffered from sinusitis ever since the injury.  

The Veteran's service treatment records are unavailable.  As 
a result there is no evidence of complaints, treatment or 
diagnosis of any nose or throat condition, to include 
sinusitis, during service.  Moreover, there is no evidence of 
a diagnosis of current sinusitis in this case, although 
recent VA treatment records do show diagnoses of allergic 
rhinitis and acute bronchitis.  Accordingly, as noted in the 
Introduction to this decision, the Board has construed the 
Veteran's claim more generally as a claim for a nose or 
throat condition.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

In this regard, VA outpatient treatment records dated in July 
2005 show that the Veteran was seen for the first time to 
establish care with VA.  A past medical history of allergic 
rhinitis was noted in July 2005.  In January 2006, an 
examiner's assessment after examination included allergic 
rhinitis and rhinitis medicamentosa, the latter which is 
inflammation of the nasal mucosa secondary to excessive or 
improper topical medication.  Stedman's Medical Dictionary 
1544 (26th ed. 1995).  The examiner encouraged the Veteran to 
discontinue nasal decongestant sprays and to use nasal 
steroids to help with the condition.  

In April and October 2007, the Veteran was seen with 
complaints of a cough and congestion.  Sinus drainage was 
present on examination in April, and in October minimal nasal 
congestion was noted, and he was sent for a sinus x-ray.  The 
x-ray report showed that the paranasal sinuses were well 
pneumatized and normal in appearance without opacification or 
fluid level.  The bones were intact and the nasal septum was 
nondeviated.  The impression was "no significant abnormality 
is seen."  

In February 2008, an examiner noted that the allergic 
rhinitis symptoms had improved.  In April 2008, the Veteran 
was seen with a 4-5 day history of runny nose, congestion, 
and cough.  He complained of some sinus pressure and 
headaches.  The examiner noted "clear rhinorrhea", and the 
assessment was acute bronchitis.  In June 2008, the Veteran 
was seen with complaints of sinus and chest congestion, and 
the assessment was bronchitis.  In October 2008 and March 
2009, the Veteran was seen with complaints of allergies.  On 
examination in October 2008, there was no tenderness over the 
sinuses.  The assessment on both examinations was allergic 
rhinitis. 

With regard to the existence of a current nose or throat 
disability in this case, the recent medical records show no 
diagnosis of sinusitis, and the October 2007 x-ray report 
pertaining to the sinuses showed no significant abnormality.  
Allergic rhinitis has been diagnosed and treated since 
January 2006.  Although acute bronchitis was diagnosed and 
treated in 2008, there is no evidence in the record to 
suggest that this condition had not resolved with treatment 
in 2008-and the word "acute" indicated that examiners 
believed it would so resolve--and is instead an on-going or 
continuing disability.  For example, there were no complaints 
or findings of bronchitis when the Veteran was seen in 
October 2008 and March 2009.  Nevertheless, the Board is 
mindful that the requirement that there be a current 
disability for service connection is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or at any point during the 
pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 
319, 312 (2007).  Accordingly, the Board finds that the 
requirement of the existence of a current nose or throat 
condition has been met in this case by the diagnoses of 
allergic rhinitis and acute bronchitis in the recent VA 
outpatient records.

However, the medical evidence available does not reflect any 
treatment for these nose or throat conditions until more than 
fifty years after the Veteran's discharge from service.  The 
Board finds this gap in time significant with regard to the 
claim for service connection, as it weighs against the 
existence of chronic allergic rhinitis or bronchitis having 
had its onset in service.  Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  
Nevertheless, in evaluating a claim for disability or death 
benefits, VA is required to give due consideration not only 
to medical evidence, or the absense thereof, but also to all 
pertinent lay evidence.  38 U.S.C.A. § 1154(a).  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

In this regard, the Board finds that the Veteran in this case 
is competent to describe the symptoms he experiences in his 
nose and throat, but he is not competent to attribute those 
symptoms to a specific nose or throat or respiratory 
diagnosis.  For example, he made a claim for service 
connection for "sinusitis," but the medical evidence in 
this case does not show a diagnosis of that particular nose 
or throat disorder.  Instead, it shows he has allergic 
rhinitis and that, in 2008, he had bronchitis.  Accordingly, 
the Board concludes that this is not a case where a lay 
person is competent to identify the specific diagnosis of the 
current medical disability for which he is seeking service 
connection or to attribute the symptoms he has experienced to 
a specific ear or throat diagnosis.  Rather, that must be 
done by a medical professional.  Thus, in the absence of the 
service treatment records in this case, his own lay 
statements as to evidence of a chronic nose or throat 
disorder, to include sinusitis, having had its onset in 
service would not constitute competent evidence had the 
Veteran made such statements or contentions, although in this 
case he has not.  Rather, he indicated on his application 
form that "sinusitis" began after service in 1960, and that 
he believed that his sinusitis was the "residuals of head 
trauma, 1953."  At the September 2009 hearing before the 
Board, he reiterated his belief that his current nose or 
throat condition was the result of an injury to the head in 
service.  Thus, the Board concludes that there is no 
competent evidence in this case of a chronic nose or throat 
disability in service.
Having found no competent evidence of a chronic condition in 
service, the Board notes, with regard to continuity of 
symptomatology since discharge from service in 1954, that the 
Veteran has not provided any description of those symptoms, 
and he has not been consistent in describing when the 
condition began.  For example, on his application form for VA 
compensation he noted that "sinusitis" began in 1960.  As 
noted above, he indicated that he believed sinusitis was 
related to service as "residuals of head trauma, 1953."  He 
made a similar statement on his January 2006 notice of 
disagreement.  At his hearing before the Board in September 
2009, he indicated that he believed the accident he suffered 
at the rodeo caused the symptoms because the "threshold", 
apparently a reference for where the sinus pain and pressure 
begin or have been experienced, is in the area of the right 
side of his head where the bull's horn hit him.  See Hearing 
Transcript at 16.  Although he has submitted one lay 
statement from a fellow service member who did not witness 
the accident in service but recalled the Veteran talking 
about it, the Veteran has submitted no evidence, lay or 
medical, from anyone who witnessed or recalled his nose or 
throat symptoms in service or at any time during the fifty 
years since service.  The Veteran has not described his 
symptoms or stated what treatment he sought or used over the 
years for his nose or throat symptoms.  Thus, there is a lack 
of evidence, lay or medical, of a description of continuity 
of symptomatology, from the Veteran or anyone else, in this 
case.  

Instead, the Veteran contends that he believes his current 
nose or throat condition is the result of the injury to the 
right side of his head in service.  As to the event itself, 
the Veteran testified at the hearing before the Board in 
September 2009 that he had had surgery on his right eye at a 
VA facility recently to correct a drooping eyelid and that a 
doctor had indicated that the problem with the eye was from 
an injury.  The Board obtained the VA treatment records which 
do show that the Veteran underwent surgery in January 2008 to 
repair eye brow ptosis of both eyes, not just of the right 
eye, the side of the head where the Veteran alleges that he 
sustained the injury from the bull.  (Ptosis, generally, is a 
sinking or prolapse of an organ.  It also refers to 
blepharoptosis which is a drooping of the upper eyelid.  
Stedman's Medical Dictionary 212, 1463 (26th ed. 1995)).  The 
records reflect no findings that the eye brow ptosis was from 
an injury and they provide no history of an injury to the 
head reported by the Veteran.  Nowhere in any other VA 
treatment records, dated since 2005, does the Veteran report 
a history of an injury to the right side of the head.  
Nevertheless, the Veteran is competent to state that he 
sustained such an injury to the right side of his head in 
service, and he has supported his own statement regarding the 
injury with that of a fellow servicemember.  The Board finds 
the Veteran's statements and sworn testimony and the 
statement of the fellow servicemember to be credible that the 
Veteran participated in a rodeo in service when he was 
stationed in Texas in the 1950s and that he sustained an 
injury to the right side of his head when a bull's horn hit 
him there.  

However, the information and evidence of record, other than 
the Veteran's own belief that the injury in service caused 
his current nose or throat condition, does not indicate that 
current allergic rhinitis or acute bronchitis may be 
associated with, or related to, an injury to the right side 
of the head in service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, the Board 
concludes that obtaining a medical opinion in this case as to 
whether current allergic rhinitis or acute bronchitis are as 
likely the result of an injury to the right side of the head 
in service more than 50 years ago as they are the result of 
some other cause or factors is not necessary.  

In this regard, the Board is mindful that the requirement 
that evidence "indicates" that there "may" be a nexus 
between the in-service event and the current disability is a 
low evidentiary threshold.  McLendon, 20 Vet. App at 83.  
"The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation."  Id.  For example, the 
development of arthritis in the knees of a Veteran who made 
numerous jumps as a paratrooper "indicates" that his 
disability "may be associated" with his service.  Id.  
Likewise, exposure to noise in service and the later 
development of a hearing loss, as in this case, meets the low 
threshold to prompt VA'd duty to assist by obtaining a 
medical opinion as to the likelihood of a connection between 
the two. 

This case does not involve medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, and it does not involve 
continuity of symptomatology either, as noted above.  Thus, 
the remaining question is whether the belief of the Veteran 
that his current allergic rhinitis and acute bronchitis are 
the result of an injury to the right side of his head by a 
bull in service more than fifty years ago is sufficient to 
raise VA's duty to assist the Veteran by obtaining a medical 
opinion on the matter.  The Board concludes that it does not.

The Board so concludes because, unlike the examples noted 
above, where it may be believeable or reasonable to an 
average person that a disability of the knees may have 
resulted from a person pounding his feet and legs on the 
ground numerous times in jumps as a paratrooper or that 
excessive loud noise in service might result in a hearing 
disability (as was the case with the claim for service 
connection for hearing loss here), it is not believable or 
reasonable for the average person to expect allergic rhinitis 
or bronchitis to result from a blow to the head.  Rather, the 
adjective, "allergic," used to describe the rhinitis here 
indicates that it is the result of allergies, not an injury.  
Likewise, as to common knowledge as to what the causes of 
respiratory disorders, such as acute bronchitis, might 
include, an injury to the right side of the head many decades 
earlier would not leap to mind.  Moreover, the VA x-ray 
report pertaining to the paranasal sinuses did not show any 
evidence of structural abnormalities in the area pertinent to 
the nose or sinuses; the bones were intact and the nasal 
septum was nondeviated.  For these reasons, the Board 
concludes that this case is distinguishable from the examples 
given in McLendon as to when VA's duty to assist by obtaining 
a medical nexus opinion arises.  Cf. McLendon, 20 Vet. App. 
at 83.

Accordingly, the Board concludes that remanding this claim to 
obtain such a medical opinion is not required in this case.  
In this regard, the Board notes that this appeal does not 
involve a situation where there is insufficient evidence to 
decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Rather, there is insufficient evidence on which to 
grant service connection for a nose or throat condition 
(claimed as sinusitis) to include allergic rhinitis and acute 
bronchitis.  This is so because, although VA has fulfilled 
all duties to notify and assist the Veteran in the 
development of evidence pertinent to his claim, the 
preponderance of the evidence is against it.  See Gilbert, 1 
Vet. App. at 54.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted

Entitlement to service connection for sinusitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


